DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15.  Specifically, the prior art of record do not teach the combined features of the claim limitations that include for a time segment, selecting a service type associated with the service statement, wherein selecting the service type comprises determining whether the execution time of the service statement is greater than the execution time threshold, and if the execution time of the service statement in the time segment is greater than the execution time threshold, selecting a first type of service statement from at least two possible service types, or if the execution time of the service statement in the time segment is not greater than the execution time threshold, selecting a second type of service statement from at least two
possible service types; and updating a resource quota for the service statement in a same time segment of a next time period based on the determined service type, the execution time, and the response time for the service statement, wherein updating the resource quota comprises adjusting allocation of resources from resources comprising a central processing unit, memory, and input/output operations per second or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8  and 15.
The closest prior arts of record, Krebs et al. (U.S. Patent No. 9,760,847 B2, hereinafter “Krebs”) teaches a method and system for tenant selection in quota enforcing based on measured response time and a corresponding service level agreement. However, Krebs does not disclose the above features of limitations or the similar limitations in combination with the other limitations as recited in the context of independent claims 1, 8 and 15.
In addition, the prior arts of record do not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system for tenant selection in quota enforcing based on measured response time and a corresponding service level agreement to incorporate the combined features of limitations disclosed above or the similar limitations in combination with the other limitations as recited in the context of independent claims 1, 8 or 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157